IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Judianne Lambert,                        :
                        Petitioner       :
                                         :
            v.                           :   No. 1923 C.D. 2015
                                         :   Submitted: May 6, 2016
Department of Human Services,            :
                      Respondent         :

BEFORE:     HONORABLE ROBERT SIMPSON, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE SIMPSON                         FILED: August 10, 2016


            Judianne Lambert (Lambert), representing herself, petitions for review
from an order of the Secretary of the Department of Human Services (DHS) that
upheld a decision of an Administrative Law Judge (ALJ) denying Lambert's
application for 2014-2015 cash benefits under the Low Income Home Energy
Assistance Program (LIHEAP). The ALJ affirmed an administrative denial of
Lambert’s application because she did not provide requested information about
income received by her son, who lives at her house. Discerning no error, we
affirm.


                                     I. LIHEAP
            LIHEAP is a Federal block grant program authorized by the Low–
Income Home Energy Assistance Act, which, pursuant to federal law, is
administered by DHS.1 55 Pa. Code §§601.1, 601.5. The purpose of LIHEAP is
to help eligible low income households meet home heating needs. 55 Pa. Code
§601.2.       LIHEAP is comprised of three components: cash, crisis and
weatherization. 55 Pa. Code §601.4. The cash component, at issue in this matter,
provides cash payments to help eligible low income households pay home heating
costs. 55 Pa. Code §601.4(1).


               DHS administers the cash component through its County Assistance
Offices (CAO) and the crisis component through its CAOs, community action
agencies and other local organizations. 55 Pa. Code §601.5(1), (2). To receive
LIHEAP benefits, a member of the household must complete and file an
application with a CAO within the established time frames for the program year.
55 Pa. Code §601.21. In turn, the CAO sends an applicant written notice of its
decision regarding eligibility and, if an applicant is deemed ineligible, the notice is
to include the reason for a finding of ineligibility. 55 Pa. Code §601.22.


               To qualify for LIHEAP cash benefits, a household must meet certain
income limit requirements. Also, the household must be responsible for paying for
its main and secondary sources of heat either directly to a vendor or indirectly as
an undesignated part of rent. 55 Pa. Code §601.31.


                                      II. Facts
               On March 18, 2015, Lambert applied for LIHEAP cash benefits with
the Lancaster County CAO. Certified Record (C.R.), Ex. C-1. Lambert listed only

      1
          42 U.S.C. §§8621-30.



                                          2
herself on the LIHEAP application. Id. However, Lambert’s household consists of
Lambert and her son. ALJ’s Hr’g., Notes of Testimony (N.T.), 7/15/15, at 7, 13-
20. Lambert owns the property where she and her son reside. Id. The CAO
requested verification of the son’s identification, citizenship and income. N.T. at
27-28, 30, 36.


             The CAO issued a notice denying Lambert’s application for LIHEAP
cash benefits on the ground that it did not receive information about Lambert’s
son. C.R. 4, Final Administrative Action Order, 8/17/15, Finding of Fact (F.F.)
No. 6. Lambert appealed to the Bureau of Hearings and Appeals (BHA).


             An Administrative Law Judge (ALJ) conducted a telephone hearing.
At the hearing, Jennifer Kourouma, income maintenance supervisor at the
Lancaster County CAO, presented testimony. In addition, Lambert testified on her
own behalf. After the hearing, the ALJ issued a decision, which contained the
following relevant findings.


             Lambert pays for the total costs of shelter and utilities. Her son is
employed and receives compensation. Her son does not pay Lambert rent. Her
son does not pay for the cost of utilities. Lambert's main heat is fuel oil. Lambert's
secondary source of heat is electric. Lambert’s son uses an electric space heater
for his living space. No evidence was provided to establish that Lambert and her
son are separate economic units. As of the closing of the hearing record, Lambert
did not provide verification of her son's identification, citizenship and income.




                                          3
              The ALJ pointed out that Section 601.3 of DHS's regulations, defines
a “household” as “[a]n individual or group of individuals, including related
roomers, who are living together as one economic unit that customarily pays for its
home heating energy either directly to a vendor or indirectly as an undesignated
part of rent.” 55 Pa. Code §601.3. The regulation defines an “economic unit” as
two or more related or unrelated persons living together and who share expenses,
including food, shelter and utilities. ALJ Op. at 4 (emphasis added).


              The ALJ explained her reasoning. Lambert acknowledged that her
son resides at her property. Lambert only applied for LIHEAP benefits for herself.
The ALJ framed the issues as whether the son is required to be included in the
household for purposes of LIHEAP eligibility, and whether Lambert is required to
provide verification of her son’s identification, citizenship and income. ALJ Op. at
6.


              Lambert admitted that she owns the home, and her son does not pay
any monthly rent or utilities. The ALJ noted that Lambert pays the full amount of
the mortgage plus all utilities. The ALJ also stated that although the son does not
contribute anything toward shelter or utilities, by definition Lambert and her son
are sharing both shelter and utility expenses as the son does not have separate costs
for shelter or utilities. Id.


              The ALJ further noted that Lambert did not provide evidence to
establish that her son is a separate economic unit. As a result, the ALJ concluded




                                         4
Lambert and her son are individuals residing together as one economic unit that
pays for heating energy directly to a vendor. Id.


              In addition, the ALJ found Lambert did not provide the requested
information about her son. Because the CAO did not have information on the
son’s income, which was required to be considered by 55 Pa. Code §601.81 for all
household members, and was needed under 55 Pa. Code §601.41 to determine the
amount of any cash benefit, it was unable to make an eligibility determination.
Thus, the ALJ concluded the CAO decision was correct. ALJ Op. at 6-7.


              The BHA affirmed the ALJ's decision. C.R. 4. Lambert filed a
petition for reconsideration with the Secretary of DHS, which was denied. C.R. 5-
6. This petition for review by Lambert followed.


                                     III. Issue
              This issue before this Court is whether Lambert and her son are
separate economic units for purposes of LIHEAP.2


                                IV. Discussion
              Lambert argues DHS erred in denying her request for LIHEAP cash
benefits on the basis that her son was a member of her household. Lambert further
asserts she was the sole member of the household; therefore, she should be entitled
to LIHEAP cash benefits.

       2
          Our review is limited to determining whether an error of law was committed, whether
constitutional rights were violated or whether necessary findings of fact were supported by
substantial evidence. Woods Servs., Inc. v. Dep’t of Pub. Welfare, 803 A.2d 260 (Pa. Cmwlth.
2002), aff'd, 839 A.2d 184 (Pa. 2003).



                                             5
             DHS’s interpretation of its own regulations is entitled to deference
unless it is plainly erroneous, inconsistent with regulations, or contrary to the
enabling statute. Brookline Manor v. Dep’t of Pub. Welfare, 823 A.2d 1069 (Pa.
Cmwlth. 2003). Section 601.3 defines a “household” as “[a]n individual or group
of individuals, including related roomers, who are living together as one economic
unit that customarily pays for its home heating energy either directly to a vendor or
indirectly as an undesignated part of rent.” 55 Pa. Code §601.3. In determining
what constitutes a “household” for purposes of eligibility for LIHEAP cash
benefits, Section 601.41(a)(1) of the LIHEAP regulations states in relevant part:

             (a) The amount of a LIHEAP cash benefit is based on the
             following household factors at the time of application:

             (1) Household size. The members of the applicant household,
             regardless of relationship, including a roomer who is a relative
             of a household member, shall be counted when determining
             household size.

55 Pa. Code §601.41(a)(1).


             Further, it is the applicant who has the burden to provide sufficient
information regarding the household’s circumstances to enable the LIHEAP
administering agency to determine LIHEAP eligibility. 55 Pa. Code §601.101.
Information for eligibility includes verification and documentation.                Id.
Verification refers to any form of convincing information, including oral
statements or documentation. Documentation for purposes of LIHEAP eligibility
refers to written or printed evidence, such as fuel bills, rent receipts or pay stubs.
Id.




                                          6
             Lambert’s confusing, guarded, and at times evasive testimony about
the use of her property was, in part, as follows.

             JUDGE:

             Are you saying that 128 South Duke Street has two
             separate units?

             MS. LAMBERT:

             No. It has a house, and I reside there in some area of it.
             And there’s a separate unit that is described as a side unit
             or something that’s pertaining to another entire
             environment.

             JUDGE:

             So what is your son’s address?

             MS. LAMBERT:

             It’s 128 South Duke A --- 128A South Duke Street. He
             gets mailing and everything in the front door.

             JUDGE:

             So 128A South Duke.

             MS. LAMBERT:

             Yes.

                                         ***

             JUDGE:

             Who owns 128A?




                                          7
MS. LAMBERT:

Well, it’s a residence. It’s all in one piece, I guess, to
describe that, you know, structurally. But it’s a separate
complete ---. You know, there’s no entrance or exit that
happens in this environment of the 128 South Duke
Street for his living style.

JUDGE:

So do you own 128A?

MS. LAMBERT:

No, I don’t reside ---. I send in all my renewal forms in.
That’s the only thing to be using --- they reference as the
128 South Duke Street.

JUDGE:

So 128A South Duke Street is owned by somebody else?

MS. LAMBERT:

It is, as far as an everyday lifestyle, possibly, I guess. It’s
as if there were separate living quarters for individuals
that --- you know, that are in places, I guess. And then
how to make an example of that would only be to say
that ---. You know, I’m being asked to --- you know,
referencing and personal information on an individual’s
personal information that I don’t have available to me to
do.

JUDGE:

No, I just want --- Ms. Lambert, I just want to know, do
you own 128 South Duke Street?

MS. LAMBERT:

Yes.



                              8
JUDGE:

But you do not own 128A South Duke Street?

MS. LAMBERT:

It is included as a part of the same residence, but it does
not include the lifestyle, or anything that has to do with
the living quarters in the ---.

JUDGE:

So you own that part of the house that is listed as 128A?

MS. LAMBERT:

Yes. It’s considered a residence in some format, but a
household is another definition. And a household is
living quarters, I would have thought. And maybe you
have another definition of that, but I don’t. I’ve always
applied to the LIHEAP program in the format of
answering their inquiries and questionnaire forms, and
filled out any renewals that were applied for in my
environment.

JUDGE:

Well, Ms. Lambert, what I just ---. I’m trying to get to
the --- you know, to all the details of this case. So does
your son pay rent to you?

MS. LAMBERT:

No. Everything’s a separate --- whatever the lifestyle is
on this. I don’t know what it is, exactly, you know, to
talk for him. I know he just has a separate --- almost
entirely everything.

JUDGE:

So he has a kitchen, bathroom, bedroom?



                            9
            MS. LAMBERT:

            Well, a separate lifestyle, yes.

            JUDGE:

            Ms. Lambert, when you say lifestyle, that’s very --- to
            me, it’s confusing me. Everyone can have a different
            lifestyle. What I’m asking is, does he have ---? Like, he
            doesn’t share a kitchen with you, he doesn’t share ---?
            He doesn’t share any rooms with you? Is that what
            you’re saying?

            MS. LAMBERT:

            That’s correct. There’s no combination you know, in the
            unit that --- you know, in the living style.

N.T. at 13, 15-18.


            In affirming the administrative denial of Lambert’s application for
LIHEAP cash benefits, the ALJ correctly referenced DHS regulations, which
require that “income must be considered from all household members regardless of
their relationship.” ALJ Op. at 7; see also 55 Pa. Code §601.81. The ALJ further
correctly referenced the regulations which define the gross income and unearned
income to be considered. ALJ Op. at 7; see also 55 Pa. Code §601.82. It is
undisputed that the CAO requested verification of identification, citizenship and
income of Lambert’s son, and that Lambert did not provide the requested
information. ALJ Op. at 7. As a consequence, the ALJ correctly determined that,
because the CAO did not have information on the income for Lambert’s son, the
CAO was unable to make an eligibility determination. Id.




                                         10
            Despite claiming that her son had a separate “lifestyle,” Lambert
provided no evidence that her son does not reside at the household. Absent proof
that Lambert’s son does not live in her house, and given Lambert's evasive and
confusing testimony on this issue, the ALJ was not required to accept her
interpretation of “household.” Thus, although Lambert testified she “[didn't] have
[her son] as a household member,” see N.T at 9, the ALJ was free to reject
Lambert's vague, uncorroborated testimony on that point. See, e.g., DePaolo v.
Dep’t of Pub. Welfare, 865 A.2d 299 (Pa. Cmwlth. 2005) (ALJ is free to accept or
reject the testimony of any witness in whole or in part; determinations of
credibility and evidentiary weight are within the province of the ALJ).


            Because income must be considered from all household members
regardless of their relationship, the regulations define the gross income and
unearned income to be considered, and the Lambert household did not provide
income from all household members, we discern no error in the ALJ's denial of
Lambert's request for 2014-2015 LIHEAP cash benefits. 55 Pa. Code §§601.81-
82.


            Based on the foregoing, we affirm.




                                      ROBERT SIMPSON, Judge




                                        11
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Judianne Lambert,                     :
                       Petitioner     :
                                      :
           v.                         :   No. 1923 C.D. 2015
                                      :
Department of Human Services,         :
                      Respondent      :


                                    ORDER

           AND NOW, this 10th day of August, 2016, the order of the Secretary
of the Department of Human Services is AFFIRMED.




                                     ROBERT SIMPSON, Judge